ALLOWANCE
Response to Amendment
The applicant’s amendment filed 06/29/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison M. Tulino (Atty Reg No 48,294) on 07/19/2022.
The application has been amended as follows: 

Claim 1. (currently amended) A lighting apparatus for a vehicle, the lighting apparatus comprising: 
a light source; and 
an optical unit to generate a specified light distribution, the optical unit comprising an optical element with a light entry surface to couple in light emitted by the light source and a light exit surface disposed at a distance from the light entry surface to couple out the light that was coupled in at the light entry surface and guided along a principal light guiding direction within the optical element, 
wherein the optical element is embodied as a layered body with a plurality of layers each formed of a plurality of sections, and 

wherein subsets of the plurality of sections within each of the at least two layers of the plurality of layers are formed of different materials having different refractive indices such that refraction occurs within the optical unit.

Reasons for Allowance
Claim(s) 1-15 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting apparatus for a vehicle, the lighting apparatus comprising a light source, and an optical unit to generate a specified light distribution, the optical unit comprising an optical element with a light entry surface to couple in light emitted by the light source and a light exit surface disposed at a distance from the light entry surface to couple out the light that was coupled in at the light entry surface and guided along a principal light guiding direction within the optical element, wherein the optical element is embodied as a layered body with a plurality of layers each formed of a plurality of sections, and wherein subsets of the plurality of sections within each of the at least two layers of the plurality of layers are formed of different materials having different refractive indices such that refraction occurs within the optical unit as specifically called for the claimed combinations.
The closest prior art, Muster et al (US 2018/0003356 A1), does not include that subsets of the plurality of sections within each of the at least two layers of the plurality of layers are formed of different materials having different refractive indices such that refraction occurs within the optical unit as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Muster et al reference in the manner required by the claims. 
To clarify the allowance, the independent claim has been amended by the Examiner and approved by the applicant. The claim clarifies that the plurality of layers in the optical unit comprises sections having different refractive indexes in and of themselves, and as a result, an optic may be formed where the light field is shaped by the changing refractive indexes of the material within the optical unit, not just the incident and light exit surface. The Examiner lacks prior art that teaches this feature, and has no motivation to modify the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875